OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
It is unnecessary to consider whether it was proper for the police to have overheard the conversation at the defendant’s door, in view of the fact that the other information available to the police prior to their entry of the defendant’s apartment was alone sufficient to sustain the finding of probable cause (see, People v Plevy, 52 NY2d 58, 66).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
Order affirmed in a memorandum.